Citation Nr: 1427751	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits. 

(The claim for a disability benefit is addressed in a separate Board decision.)

REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to January 2000, with prior reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma. 

In July 2012, the Veteran testified before the undersigned at a Board Videoconference hearing. A copy of the transcript is in the file and has been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The appellant was not given notice of the July 2012 Board Videoconference hearing and requested a hearing in May 2013. The appellant is to be given notice of a hearing and the opportunity to respond at the hearing. 38 C.F.R. § 20.713 (2013). 

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant and the Veteran for a hearing at the RO. Notify the Veteran, his representative, and the appellant of the date and time of the hearing. After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



	                  _________________________________________________
Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

